UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03379 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. (Exact Name of Registrant as specified in charter) 600 Montgomery Street, Suite 4100, San Francisco, California 94111 (Address of Principal Executive Offices)(Zip Code) MICHAEL J. CUGGINO, 600 Montgomery Street, Suite 4100, San Francisco, California 94111 (Name and Address of Agent For Service) Registrant’s telephone number, including area code: (415) 398-8000 Date of fiscal year end: January 31 Date of reporting period: June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Proxy Voting Record. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the Registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures (“CUSIP”) number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the Registrant cast its vote on the matter; (h) How the Registrant cast its vote ( e.g. , for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the Registrant cast its vote for or against management. AGGRESSIVE GROWTH PORTFOLIO AGILENT TECHNOLOGIES, INC. Agenda Number: 933547676 Security: 00846U101 Meeting Type: Annual Meeting Date: 21-Mar-2012 Ticker: A ISIN: US00846U1016 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: ROBERT J. HERBOLD Mgmt For For 1B ELECTION OF DIRECTOR: KOH BOON HWEE Mgmt For For 1C ELECTION OF DIRECTOR: WILLIAM P. SULLIVAN Mgmt For For 02 TO RATIFY THE AUDIT AND FINANCE COMMITTEE'S Mgmt For For APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AGILENT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 03 TO APPROVE THE COMPENSATION OF AGILENT'S Mgmt For For NAMED EXECUTIVE OFFICERS. AIR PRODUCTS AND CHEMICALS, INC. Agenda Number: 933535746 Security: 009158106 Meeting Type: Annual Meeting Date: 26-Jan-2012 Ticker: APD ISIN: US0091581068 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: MARIO L. BAEZA Mgmt For For 1B ELECTION OF DIRECTOR: SUSAN K. CARTER Mgmt For For 1C ELECTION OF DIRECTOR: JOHN E. MCGLADE Mgmt For For 02 APPOINTMENT OF INDEPENDENT REGISTERED Mgmt For For PUBLIC ACCOUNTANTS. TO RATIFY APPOINTMENT OF KPMG LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2012. 03 ADVISORY VOTE ON EXECUTIVE OFFICER Mgmt For For COMPENSATION. TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. AMGEN INC. Agenda Number: 933583937 Security: 031162100 Meeting Type: Annual Meeting Date: 23-May-2012 Ticker: AMGN ISIN: US0311621009 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: DR. DAVID BALTIMORE Mgmt For For 1B. ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, Mgmt For For JR. 1C. ELECTION OF DIRECTOR: MR. ROBERT A. BRADWAY Mgmt For For 1D. ELECTION OF DIRECTOR: MR. FRANCOIS DE Mgmt For For CARBONNEL 1E. ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN Mgmt For For 1F. ELECTION OF DIRECTOR: DR. REBECCA M. Mgmt For For HENDERSON 1G. ELECTION OF DIRECTOR: MR. FRANK C. Mgmt For For HERRINGER 1H. ELECTION OF DIRECTOR: DR. TYLER JACKS Mgmt For For 1I. ELECTION OF DIRECTOR: DR. GILBERT S. OMENN Mgmt For For 1J. ELECTION OF DIRECTOR: MS. JUDITH C. PELHAM Mgmt For For 1K. ELECTION OF DIRECTOR: ADM. J. PAUL REASON, Mgmt For For USN (RETIRED) 1L. ELECTION OF DIRECTOR: MR. LEONARD D. Mgmt For For SCHAEFFER 1M. ELECTION OF DIRECTOR: MR. KEVIN W. SHARER Mgmt For For 1N. ELECTION OF DIRECTOR: DR. RONALD D. SUGAR Mgmt For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG Mgmt For For LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE Mgmt For For COMPENSATION. 4. TO APPROVE AN AMENDMENT TO OUR RESTATED Mgmt For For CERTIFICATE OF INCORPORATION TO AUTHORIZE STOCKHOLDER ACTION BY WRITTEN CONSENT. 5A. STOCKHOLDER PROPOSAL #1 (INDEPENDENT Shr Against For CHAIRMAN OF THE BOARD). 5B. STOCKHOLDER PROPOSAL #2 (TRANSPARENCY IN Shr Against For ANIMAL USE). 5C. STOCKHOLDER PROPOSAL #3 (REQUEST FOR Shr Against For DISCLOSURE OF LOBBYING POLICIES AND PRACTICES). 5D. STOCKHOLDER PROPOSAL #4 (CEO TO SERVE ON A Shr Against For MAXIMUM OF ONE OTHER BOARD). AUTODESK, INC. Agenda Number: 933529022 Security: 052769106 Meeting Type: Special Meeting Date: 06-Jan-2012 Ticker: ADSK ISIN: US0527691069 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 APPROVE THE AUTODESK, INC. 2012 EMPLOYEE Mgmt For For STOCK PLAN. 02 APPROVE THE AUTODESK, INC. 2012 OUTSIDE Mgmt For For DIRECTORS' STOCK PLAN. AUTODESK, INC. Agenda Number: 933616786 Security: 052769106 Meeting Type: Annual Meeting Date: 07-Jun-2012 Ticker: ADSK ISIN: US0527691069 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: CARL BASS Mgmt For For 1B. ELECTION OF DIRECTOR: CRAWFORD W. BEVERIDGE Mgmt For For 1C. ELECTION OF DIRECTOR: J. HALLAM DAWSON Mgmt For For 1D. ELECTION OF DIRECTOR: PER-KRISTIAN Mgmt For For HALVORSEN 1E. ELECTION OF DIRECTOR: MARY T. MCDOWELL Mgmt For For 1F. ELECTION OF DIRECTOR: LORRIE M. NORRINGTON Mgmt For For 1G. ELECTION OF DIRECTOR: CHARLES J. ROBEL Mgmt For For 1H. ELECTION OF DIRECTOR: STACY J. SMITH Mgmt For For 1I. ELECTION OF DIRECTOR: STEVEN M. WEST Mgmt For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP Mgmt For For AS AUTODESK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2013. 3. APPROVE, ON AN ADVISORY (NON-BINDING) Mgmt For For BASIS, THE COMPENSATION OF AUTODESK, INC.'S NAMED EXECUTIVE OFFICERS. BAKER HUGHES INCORPORATED Agenda Number: 933558148 Security: 057224107 Meeting Type: Annual Meeting Date: 26-Apr-2012 Ticker: BHI ISIN: US0572241075 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 DIRECTOR LARRY D. BRADY Mgmt For For CLARENCE P. CAZALOT,JR. Mgmt For For MARTIN S. CRAIGHEAD Mgmt For For CHAD C. DEATON Mgmt For For ANTHONY G. FERNANDES Mgmt For For CLAIRE W. GARGALLI Mgmt For For PIERRE H. JUNGELS Mgmt For For JAMES A. LASH Mgmt For For J. LARRY NICHOLS Mgmt For For H. JOHN RILEY, JR. Mgmt For For JAMES W. STEWART Mgmt For For CHARLES L. WATSON Mgmt For For 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS Mgmt For For THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. 3. PROPOSAL TO APPROVE THE ADVISORY Mgmt For For (NON-BINDING) RESOLUTION RELATED TO EXECUTIVE COMPENSATION. 4. STOCKHOLDER PROPOSAL REGARDING A MAJORITY Shr Against For VOTE STANDARD FOR DIRECTOR ELECTIONS. CELGENE CORPORATION Agenda Number: 933620189 Security: 151020104 Meeting Type: Annual Meeting Date: 13-Jun-2012 Ticker: CELG ISIN: US1510201049 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR ROBERT J. HUGIN Mgmt For For R.W. BARKER, D. PHIL. Mgmt For For MICHAEL D. CASEY Mgmt For For CARRIE S. COX Mgmt For For RODMAN L. DRAKE Mgmt For For M.A. FRIEDMAN, M.D. Mgmt For For GILLA KAPLAN, PH.D. Mgmt For For JAMES J. LOUGHLIN Mgmt For For ERNEST MARIO, PH.D. Mgmt For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP Mgmt For For AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. 3. APPROVAL OF AN AMENDMENT TO THE COMPANY'S Mgmt For For 2 4. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE Mgmt For For COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. 5. STOCKHOLDER PROPOSAL DESCRIBED IN MORE Shr Against For DETAIL IN THE PROXY STATEMENT. CHEMTURA CORPORATION Agenda Number: 933588898 Security: 163893209 Meeting Type: Annual Meeting Date: 10-May-2012 Ticker: CHMT ISIN: US1638932095 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 DIRECTOR JEFFREY D. BENJAMIN Mgmt For For TIMOTHY J. BERNLOHR Mgmt For For ANNA C. CATALANO Mgmt For For ALAN S. COOPER Mgmt For For JAMES W. CROWNOVER Mgmt For For ROBERT A. DOVER Mgmt For For JONATHAN F. FOSTER Mgmt For For CRAIG A. ROGERSON Mgmt For For JOHN K. WULFF Mgmt For For 2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE Mgmt For For COMPENSATION. 3 APPROVAL OF THE 2 Mgmt For For PURCHASE PLAN. 4 RATIFICATION OF THE SELECTION OF KPMG LLP Mgmt For For AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. COSTCO WHOLESALE CORPORATION Agenda Number: 933536344 Security: 22160K105 Meeting Type: Annual Meeting Date: 26-Jan-2012 Ticker: COST ISIN: US22160K1051 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR JAMES D. SINEGAL Mgmt For For JEFFREY H. BROTMAN Mgmt For For RICHARD A. GALANTI Mgmt For For DANIEL J. EVANS Mgmt For For JEFFREY S. RAIKES Mgmt For For 02 RATIFICATION OF SELECTION OF INDEPENDENT Mgmt For For AUDITORS. 03 AMENDMENT OF COMPANY'S FIFTH RESTATED STOCK Mgmt For For INCENTIVE PLAN. 04 APPROVAL, ON AN ADVISORY BASIS, OF Mgmt For For EXECUTIVE COMPENSATION. FEDEX CORPORATION Agenda Number: 933497186 Security: 31428X106 Meeting Type: Annual Meeting Date: 26-Sep-2011 Ticker: FDX ISIN: US31428X1063 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: JAMES L. BARKSDALE Mgmt For For 1B ELECTION OF DIRECTOR: JOHN A. EDWARDSON Mgmt For For 1C ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON Mgmt For For 1D ELECTION OF DIRECTOR: STEVEN R. LORANGER Mgmt For For 1E ELECTION OF DIRECTOR: GARY W. LOVEMAN Mgmt For For 1F ELECTION OF DIRECTOR: R. BRAD MARTIN Mgmt For For 1G ELECTION OF DIRECTOR: JOSHUA COOPER RAMO Mgmt For For 1H ELECTION OF DIRECTOR: SUSAN C. SCHWAB Mgmt For For 1I ELECTION OF DIRECTOR: FREDERICK W. SMITH Mgmt For For 1J ELECTION OF DIRECTOR: JOSHUA I. SMITH Mgmt For For 1K ELECTION OF DIRECTOR: DAVID P. STEINER Mgmt For For 1L ELECTION OF DIRECTOR: PAUL S. WALSH Mgmt For For 02 APPROVAL OF AMENDMENT TO CERTIFICATE OF Mgmt For For INCORPORATION IN ORDER TO ALLOW STOCKHOLDERS TO CALL SPECIAL MEETINGS. 03 RATIFICATION OF INDEPENDENT REGISTERED Mgmt For For PUBLIC ACCOUNTING FIRM. 04 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt For For 05 ADVISORY VOTE ON THE FREQUENCY OF FUTURE Mgmt 1 Year For ADVISORY VOTES ON EXECUTIVE COMPENSATION. 06 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT Shr Against For BOARD CHAIRMAN. 07 STOCKHOLDER PROPOSAL REQUIRING EXECUTIVES Shr Against For TO RETAIN SIGNIFICANT STOCK. 08 STOCKHOLDER PROPOSAL REGARDING POLITICAL Shr Against For CONTRIBUTIONS REPORT. FLUOR CORPORATION Agenda Number: 933567414 Security: 343412102 Meeting Type: Annual Meeting Date: 03-May-2012 Ticker: FLR ISIN: US3434121022 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1.A ELECTION OF DIRECTOR: PETER K. BARKER Mgmt For For 1.B ELECTION OF DIRECTOR: ALAN M. BENNETT Mgmt For For 1.C ELECTION OF DIRECTOR: DEAN R. O'HARE Mgmt For For 1.D ELECTION OF DIRECTOR: DAVID T. SEATON Mgmt For For 2. AN ADVISORY VOTE TO APPROVE THE COMPANY'S Mgmt For For EXECUTIVE COMPENSATION. 3. THE AMENDMENT OF OUR AMENDED AND RESTATED Mgmt For For CERTIFICATE OF INCORPORATION TO GRANT HOLDERS OF AT LEAST 25% OF THE COMPANY'S OUTSTANDING SHARES OF COMMON STOCK THE RIGHT TO CALL A SPECIAL MEETING OF STOCKHOLDERS. 4. THE RATIFICATION OF THE APPOINTMENT BY OUR Mgmt For For AUDIT COMMITTEE OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. FREEPORT-MCMORAN COPPER & GOLD INC. Agenda Number: 933621989 Security: 35671D857 Meeting Type: Annual Meeting Date: 14-Jun-2012 Ticker: FCX ISIN: US35671D8570 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1 DIRECTOR RICHARD C. ADKERSON Mgmt For For ROBERT J. ALLISON, JR. Mgmt For For ROBERT A. DAY Mgmt For For GERALD J. FORD Mgmt For For H. DEVON GRAHAM, JR. Mgmt For For CHARLES C. KRULAK Mgmt For For BOBBY LEE LACKEY Mgmt For For JON C. MADONNA Mgmt For For DUSTAN E. MCCOY Mgmt For For JAMES R. MOFFETT Mgmt For For B. M. RANKIN, JR. Mgmt For For STEPHEN H. SIEGELE Mgmt For For 2 APPROVAL, ON AN ADVISORY BASIS, OF THE Mgmt For For COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 03 RATIFICATION OF THE APPOINTMENT OF ERNST & Mgmt For For YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 04 STOCKHOLDER PROPOSAL REGARDING THE Shr Against For SELECTION OF A CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE BOARD OF DIRECTORS. GILEAD SCIENCES, INC. Agenda Number: 933574483 Security: 375558103 Meeting Type: Annual Meeting Date: 10-May-2012 Ticker: GILD ISIN: US3755581036 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR JOHN F. COGAN Mgmt For For ETIENNE F. DAVIGNON Mgmt For For JAMES M. DENNY Mgmt For For CARLA A. HILLS Mgmt For For KEVIN E. LOFTON Mgmt For For JOHN W. MADIGAN Mgmt For For JOHN C. MARTIN Mgmt For For GORDON E. MOORE Mgmt For For NICHOLAS G. MOORE Mgmt For For RICHARD J. WHITLEY Mgmt For For GAYLE E. WILSON Mgmt For For PER WOLD-OLSEN Mgmt For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG Mgmt For For LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. 3. TO APPROVE, ON AN ADVISORY BASIS, THE Mgmt For For COMPENSATION OF GILEAD'S NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. 4. IF PROPERLY PRESENTED AT THE MEETING, TO Shr Against For VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. 5. IF PROPERLY PRESENTED AT THE MEETING, TO Shr Against For VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO REDEEM GILEAD'S POISON PILL UNLESS THE PLAN IS SUBJECT TO A STOCKHOLDER VOTE. HARLEY-DAVIDSON, INC. Agenda Number: 933574863 Security: 412822108 Meeting Type: Annual Meeting Date: 28-Apr-2012 Ticker: HOG ISIN: US4128221086 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR BARRY K. ALLEN Mgmt For For R. JOHN ANDERSON Mgmt For For RICHARD I. BEATTIE Mgmt For For MARTHA F. BROOKS Mgmt For For GEORGE H. CONRADES Mgmt For For DONALD A. JAMES Mgmt For For SARA L. LEVINSON Mgmt For For N. THOMAS LINEBARGER Mgmt For For GEORGE L. MILES, JR. Mgmt For For JAMES A. NORLING Mgmt For For KEITH E. WANDELL Mgmt For For JOCHEN ZEITZ Mgmt For For 2. APPROVAL, BY ADVISORY VOTE, OF THE Mgmt For For COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS 3. RATIFICATION OF THE SELECTION OF ERNST & Mgmt For For YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO BE THE AUDITORS HEWLETT-PACKARD COMPANY Agenda Number: 933549834 Security: 428236103 Meeting Type: Annual Meeting Date: 21-Mar-2012 Ticker: HPQ ISIN: US4282361033 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: M. L. ANDREESSEN Mgmt For For 1B ELECTION OF DIRECTOR: S. BANERJI Mgmt For For 1C ELECTION OF DIRECTOR: R. L. GUPTA Mgmt For For 1D ELECTION OF DIRECTOR: J. H. HAMMERGREN Mgmt For For 1E ELECTION OF DIRECTOR: R. J. LANE Mgmt For For 1F ELECTION OF DIRECTOR: A. M. LIVERMORE Mgmt For For 1G ELECTION OF DIRECTOR: G. M. REINER Mgmt For For 1H ELECTION OF DIRECTOR: P. F. RUSSO Mgmt Against Against 1I ELECTION OF DIRECTOR: G. K. THOMPSON Mgmt For For 1J ELECTION OF DIRECTOR: M. C. WHITMAN Mgmt For For 1K ELECTION OF DIRECTOR: R. V. WHITWORTH Mgmt For For 2 RATIFICATION OF THE APPOINTMENT OF THE Mgmt For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2012. 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt For For 4 STOCKHOLDER PROPOSAL ENTITLED "EXECUTIVES Shr Against For TO RETAIN SIGNIFICANT STOCK." HOLLYFRONTIER CORPORATION Agenda Number: 933585234 Security: 436106108 Meeting Type: Annual Meeting Date: 16-May-2012 Ticker: HFC ISIN: US4361061082 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: DOUGLAS Y. BECH Mgmt For For 1B. ELECTION OF DIRECTOR: BUFORD P. BERRY Mgmt For For 1C. ELECTION OF DIRECTOR: MATTHEW P. CLIFTON Mgmt For For 1D. ELECTION OF DIRECTOR: LELDON E. ECHOLS Mgmt For For 1E. ELECTION OF DIRECTOR: R. KEVIN HARDAGE Mgmt For For 1F. ELECTION OF DIRECTOR: MICHAEL C. JENNINGS Mgmt For For 1G. ELECTION OF DIRECTOR: ROBERT J. KOSTELNIK Mgmt For For 1H. ELECTION OF DIRECTOR: JAMES H. LEE Mgmt For For 1I. ELECTION OF DIRECTOR: ROBERT G. MCKENZIE Mgmt For For 1J. ELECTION OF DIRECTOR: FRANKLIN MYERS Mgmt For For 1K. ELECTION OF DIRECTOR: MICHAEL E. ROSE Mgmt For For 1L. ELECTION OF DIRECTOR: TOMMY A. VALENTA Mgmt For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE Mgmt For For OFFICER COMPENSATION. 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG Mgmt For For LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 ILLINOIS TOOL WORKS INC. Agenda Number: 933565888 Security: 452308109 Meeting Type: Annual Meeting Date: 04-May-2012 Ticker: ITW ISIN: US4523081093 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: DANIEL J. BRUTTO Mgmt For For 1B. ELECTION OF DIRECTOR: SUSAN CROWN Mgmt For For 1C. ELECTION OF DIRECTOR: DON H. DAVIS, JR. Mgmt For For 1D. ELECTION OF DIRECTOR: JAMES W. GRIFFITH Mgmt For For 1E. ELECTION OF DIRECTOR: ROBERT C. MCCORMACK Mgmt For For 1F. ELECTION OF DIRECTOR: ROBERT S. MORRISON Mgmt For For 1G. ELECTION OF DIRECTOR: JAMES A. SKINNER Mgmt For For 1H. ELECTION OF DIRECTOR: DAVID B. SMITH, JR. Mgmt For For 1I. ELECTION OF DIRECTOR: DAVID B. SPEER Mgmt For For 1J. ELECTION OF DIRECTOR: PAMELA B. STROBEL Mgmt For For 1K. ELECTION OF DIRECTOR: KEVIN M. WARREN Mgmt For For 1L. ELECTION OF DIRECTOR: ANRE D. WILLIAMS Mgmt For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE Mgmt For For & TOUCHE LLP AS ITW'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. 3. ADVISORY VOTE TO APPROVE EXECUTIVE Mgmt For For COMPENSATION. INTEL CORPORATION Agenda Number: 933577061 Security: 458140100 Meeting Type: Annual Meeting Date: 17-May-2012 Ticker: INTC ISIN: US4581401001 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Mgmt Against Against 1B. ELECTION OF DIRECTOR: ANDY D. BRYANT Mgmt For For 1C. ELECTION OF DIRECTOR: SUSAN L. DECKER Mgmt Against Against 1D. ELECTION OF DIRECTOR: JOHN J. DONAHOE Mgmt For For 1E. ELECTION OF DIRECTOR: REED E. HUNDT Mgmt Against Against 1F. ELECTION OF DIRECTOR: PAUL S. OTELLINI Mgmt For For 1G. ELECTION OF DIRECTOR: JAMES D. PLUMMER Mgmt For For 1H. ELECTION OF DIRECTOR: DAVID S. POTTRUCK Mgmt Against Against 1I. ELECTION OF DIRECTOR: FRANK D. YEARY Mgmt For For 1J. ELECTION OF DIRECTOR: DAVID B. YOFFIE Mgmt For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG Mgmt For For LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CURRENT YEAR 3. ADVISORY VOTE TO APPROVE EXECUTIVE Mgmt For For COMPENSATION 4. STOCKHOLDER PROPOSAL: WHETHER TO HOLD AN Shr Against For ADVISORY VOTE ON POLITICAL CONTRIBUTIONS JANUS CAPITAL GROUP INC. Agenda Number: 933564139 Security: 47102X105 Meeting Type: Annual Meeting Date: 26-Apr-2012 Ticker: JNS ISIN: US47102X1054 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. APPROVAL OF AN AMENDMENT TO THE JANUS Mgmt For For CAPITAL GROUP INC. CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS 2A. ELECTION OF DIRECTOR: TIMOTHY K. ARMOUR Mgmt For For 2B. ELECTION OF DIRECTOR: J. RICHARD FREDERICKS Mgmt For For 2C. ELECTION OF DIRECTOR: LAWRENCE E. KOCHARD Mgmt For For 3. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE Mgmt For For LLP AS THE JANUS CAPITAL GROUP INC. INDEPENDENT AUDITOR FOR FISCAL YEAR 2012 4. APPROVAL AND ADOPTION OF AN AMENDMENT TO Mgmt For For THE JANUS CAPITAL GROUP INC. 2010 LONG-TERM INCENTIVE STOCK PLAN 5. APPROVE, BY NON-BINDING ADVISORY VOTE, THE Mgmt For For COMPENSATION OF THE NAMED EXECUTIVE OFFICERS (SAY-ON-PAY) 6. NON-BINDING ADVISORY VOTE ON SHAREHOLDER Shr Against PROPOSAL FOR INDEPENDENT CHAIRMAN POLICY JUNIPER NETWORKS, INC. Agenda Number: 933596578 Security: 48203R104 Meeting Type: Annual Meeting Date: 22-May-2012 Ticker: JNPR ISIN: US48203R1041 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR MERCEDES JOHNSON Mgmt For For SCOTT KRIENS Mgmt For For WILLIAM R. STENSRUD Mgmt For For 2. RATIFICATION OF ERNST & YOUNG LLP, AN Mgmt For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS FOR 2012. 3. APPROVAL OF THE PROPOSED AMENDMENT TO THE Mgmt For For JUNIPER NETWORKS, INC. 2006 EQUITY INCENTIVE PLAN THAT INCREASES THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE THEREUNDER. 4. APPROVAL OF THE PROPOSED AMENDMENT TO THE Mgmt For For JUNIPER NETWORKS, INC. 2 PURCHASE PLAN THAT INCREASES THE NUMBER OF SHARES AVAILABLE FOR SALE THEREUNDER. 5. APPROVAL OF THE PROPOSED AMENDMENT OF THE Mgmt For For AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF JUNIPER NETWORKS, INC. TO DECLASSIFY THE BOARD OF DIRECTORS. 6. APPROVAL OF A NON-BINDING ADVISORY Mgmt For For RESOLUTION ON JUNIPER NETWORKS, INC.'S EXECUTIVE COMPENSATION. KANSAS CITY SOUTHERN Agenda Number: 933580943 Security: 485170302 Meeting Type: Annual Meeting Date: 03-May-2012 Ticker: KSU ISIN: US4851703029 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR LU M. CORDOVA Mgmt For For MICHAEL R. HAVERTY Mgmt For For THOMAS A. MCDONNELL Mgmt For For 2. RATIFICATION OF THE AUDIT COMMITTEE'S Mgmt For For SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. 3A. APPROVAL OF AMENDED AND RESTATED Mgmt For For CERTIFICATE OF INCORPORATION - ELIMINATION OF CERTAIN SUPERMAJORITY VOTING REQUIREMENTS. 3B. APPROVAL OF AMENDED AND RESTATED Mgmt For For CERTIFICATE OF INCORPORATION - ELIMINATION OF CUMULATIVE VOTING. 3C. APPROVAL OF AMENDED AND RESTATED Mgmt For For CERTIFICATE OF INCORPORATION - TECHNICAL AND CONFORMING CHANGES. 4. ADVISORY (NON-BINDING) VOTE APPROVING THE Mgmt For For 2 OFFICERS. 5. CONSIDER AND ACT ON A STOCKHOLDER PROPOSAL Shr Against For REGARDING ADOPTING SIMPLE MAJORITY VOTING. LOCKHEED MARTIN CORPORATION Agenda Number: 933564165 Security: 539830109 Meeting Type: Annual Meeting Date: 26-Apr-2012 Ticker: LMT ISIN: US5398301094 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: NOLAN D. ARCHIBALD Mgmt For For 1B. ELECTION OF DIRECTOR: ROSALIND G. BREWER Mgmt For For 1C. ELECTION OF DIRECTOR: DAVID B. BURRITT Mgmt For For 1D. ELECTION OF DIRECTOR: JAMES O. ELLIS, JR. Mgmt For For 1E. ELECTION OF DIRECTOR: THOMAS J. FALK Mgmt For For 1F. ELECTION OF DIRECTOR: GWENDOLYN S. KING Mgmt For For 1G. ELECTION OF DIRECTOR: JAMES M. LOY Mgmt For For 1H. ELECTION OF DIRECTOR: DOUGLAS H. Mgmt For For MCCORKINDALE 1I. ELECTION OF DIRECTOR: JOSEPH W. RALSTON Mgmt For For 1J. ELECTION OF DIRECTOR: ANNE STEVENS Mgmt For For 1K. ELECTION OF DIRECTOR: ROBERT J. STEVENS Mgmt For For 2. RATIFICATION OF APPOINTMENT OF ERNST & Mgmt For For YOUNG LLP AS INDEPENDENT AUDITORS 3. ADVISORY VOTE TO APPROVE THE COMPENSATION Mgmt For For OF OUR NAMED EXECUTIVE OFFICERS 4. STOCKHOLDER PROPOSAL: ADOPT A POLICY THAT Shr Against For REQUIRES THE BOARD CHAIRMAN TO BE AN INDEPENDENT DIRECTOR MATTEL, INC. Agenda Number: 933574522 Security: 577081102 Meeting Type: Annual Meeting Date: 10-May-2012 Ticker: MAT ISIN: US5770811025 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: MICHAEL J. DOLAN Mgmt For For 1B. ELECTION OF DIRECTOR: ROBERT A. ECKERT Mgmt For For 1C. ELECTION OF DIRECTOR: TREVOR A. EDWARDS Mgmt For For 1D. ELECTION OF DIRECTOR: DR. FRANCES D. Mgmt For For FERGUSSON 1E. ELECTION OF DIRECTOR: DOMINIC NG Mgmt For For 1F. ELECTION OF DIRECTOR: VASANT M. PRABHU Mgmt For For 1G. ELECTION OF DIRECTOR: DR. ANDREA L. RICH Mgmt For For 1H. ELECTION OF DIRECTOR: DEAN A. SCARBOROUGH Mgmt For For 1I. ELECTION OF DIRECTOR: CHRISTOPHER A. Mgmt For For SINCLAIR 1J. ELECTION OF DIRECTOR: BRYAN G. STOCKTON Mgmt For For 1K. ELECTION OF DIRECTOR: DIRK VAN DE PUT Mgmt For For 1L. ELECTION OF DIRECTOR: KATHY WHITE LOYD Mgmt For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE Mgmt For For OFFICER COMPENSATION, AS DESCRIBED IN THE MATTEL, INC. PROXY STATEMENT. 3. APPROVAL OF THE NEW MATTEL INCENTIVE PLAN Mgmt For For AND THE MATERIAL TERMS OF ITS PERFORMANCE GOALS. 4. RATIFICATION OF THE SELECTION OF Mgmt For For PRICEWATERHOUSECOOPERS LLP AS MATTEL, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MORGAN STANLEY Agenda Number: 933589840 Security: 617446448 Meeting Type: Annual Meeting Date: 15-May-2012 Ticker: MS ISIN: US6174464486 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: ROY J. BOSTOCK Mgmt For For 1B ELECTION OF DIRECTOR: ERSKINE B. BOWLES Mgmt Against Against 1C ELECTION OF DIRECTOR: HOWARD J. DAVIES Mgmt For For 1D ELECTION OF DIRECTOR: JAMES P. GORMAN Mgmt For For 1E ELECTION OF DIRECTOR: C. ROBERT KIDDER Mgmt For For 1F ELECTION OF DIRECTOR: KLAUS KLEINFELD Mgmt For For 1G ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Mgmt For For 1H ELECTION OF DIRECTOR: HUTHAM S. OLAYAN Mgmt For For 1I ELECTION OF DIRECTOR: JAMES W. OWENS Mgmt For For 1J ELECTION OF DIRECTOR: O. GRIFFITH SEXTON Mgmt For For 1K ELECTION OF DIRECTOR: RYOSUKE TAMAKOSHI Mgmt For For 1L ELECTION OF DIRECTOR: MASAAKI TANAKA Mgmt For For 1M ELECTION OF DIRECTOR: LAURA D. TYSON Mgmt Against Against 2 TO RATIFY THE APPOINTMENT OF DELOITTE & Mgmt For For TOUCHE LLP AS INDEPENDENT AUDITOR 3 TO AMEND THE 2 Mgmt For For COMPENSATION PLAN 4 TO AMEND THE DIRECTORS' EQUITY CAPITAL Mgmt For For ACCUMULATION PLAN 5 TO APPROVE THE COMPENSATION OF EXECUTIVES Mgmt For For AS DISCLOSED IN THE PROXY STATEMENT (NON-BINDING ADVISORY RESOLUTION) NUCOR CORPORATION Agenda Number: 933573544 Security: 670346105 Meeting Type: Annual Meeting Date: 10-May-2012 Ticker: NUE ISIN: US6703461052 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR CLAYTON C. DALEY, JR. Mgmt For For JOHN J. FERRIOLA Mgmt For For HARVEY B. GANTT Mgmt For For BERNARD L. KASRIEL Mgmt For For 2. RATIFICATION OF THE APPOINTMENT OF Mgmt For For PRICEWATERHOUSECOOPERS LLP AS NUCOR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012 3. STOCKHOLDER PROPOSAL REGARDING MAJORITY Shr Against For VOTE PARKER DRILLING COMPANY Agenda Number: 933563050 Security: 701081101 Meeting Type: Annual Meeting Date: 26-Apr-2012 Ticker: PKD ISIN: US7010811013 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR R. RUDOLPH REINFRANK Mgmt For For ROBERT W. GOLDMAN Mgmt For For RICHARD D. PATERSON Mgmt For For 2. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE Mgmt For For COMPENSATION. 3. RATIFY THE APPOINTMENT OF KPMG LLP AS Mgmt For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. PARKER-HANNIFIN CORPORATION Agenda Number: 933511063 Security: 701094104 Meeting Type: Annual Meeting Date: 26-Oct-2011 Ticker: PH ISIN: US7010941042 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR ROBERT G. BOHN Mgmt For For LINDA S. HARTY Mgmt For For WILLIAM E. KASSLING Mgmt For For ROBERT J. KOHLHEPP Mgmt For For KLAUS-PETER MULLER Mgmt For For CANDY M. OBOURN Mgmt For For JOSEPH M. SCAMINACE Mgmt For For WOLFGANG R. SCHMITT Mgmt For For AKE SVENSSON Mgmt For For JAMES L. WAINSCOTT Mgmt For For DONALD E. WASHKEWICZ Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF DELOITTE Mgmt For For & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2012. 03 APPROVAL OF, ON A NON-BINDING, ADVISORY Mgmt For For BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 04 DETERMINATION OF, ON A NON-BINDING, Mgmt 1 Year For ADVISORY BASIS, WHETHER AN ADVISORY SHAREHOLDER VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS WILL OCCUR EVERY. 05 SHAREHOLDER PROPOSAL TO AMEND THE CODE OF Shr Against For REGULATIONS TO SEPARATE THE ROLES OF CHAIRMAN OF THE BOARD AND CHIEF EXECUTIVE OFFICER. PEABODY ENERGY CORPORATION Agenda Number: 933567109 Security: 704549104 Meeting Type: Annual Meeting Date: 01-May-2012 Ticker: BTU ISIN: US7045491047 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR GREGORY H. BOYCE Mgmt For For WILLIAM A. COLEY Mgmt For For WILLIAM E. JAMES Mgmt For For ROBERT B. KARN III Mgmt For For M. FRANCES KEETH Mgmt For For HENRY E. LENTZ Mgmt For For ROBERT A. MALONE Mgmt For For WILLIAM C. RUSNACK Mgmt For For JOHN F. TURNER Mgmt For For SANDRA A. VAN TREASE Mgmt For For ALAN H. WASHKOWITZ Mgmt For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT Mgmt For For REGISTERED PUBLIC ACCOUNTING FIRM. 3. ADVISORY RESOLUTION TO APPROVE NAMED Mgmt For For EXECUTIVE OFFICER COMPENSATION. 4. SHAREHOLDER PROPOSAL REQUESTING PREPARATION Shr Against For OF A REPORT ON LOBBYING ACTIVITIES. QUALCOMM INCORPORATED Agenda Number: 933543933 Security: 747525103 Meeting Type: Annual Meeting Date: 06-Mar-2012 Ticker: QCOM ISIN: US7475251036 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR BARBARA T. ALEXANDER Mgmt For For STEPHEN M. BENNETT Mgmt For For DONALD G. CRUICKSHANK Mgmt For For RAYMOND V. DITTAMORE Mgmt For For THOMAS W. HORTON Mgmt For For PAUL E. JACOBS Mgmt For For ROBERT E. KAHN Mgmt For For SHERRY LANSING Mgmt For For DUANE A. NELLES Mgmt For For FRANCISCO ROS Mgmt For For BRENT SCOWCROFT Mgmt For For MARC I. STERN Mgmt For For 02 TO RATIFY THE SELECTION OF Mgmt For For PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 30, 2012. 03 TO HOLD AN ADVISORY VOTE ON EXECUTIVE Mgmt For For COMPENSATION. 04 TO APPROVE AN AMENDMENT TO THE COMPANY'S Mgmt For For RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE PLURALITY VOTING PROVISION. SANMINA-SCI CORPORATION Agenda Number: 933537423 Security: 800907206 Meeting Type: Annual Meeting Date: 13-Feb-2012 Ticker: SANM ISIN: US8009072062 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: NEIL R. BONKE Mgmt For For 1B ELECTION OF DIRECTOR: JOHN P. GOLDSBERRY Mgmt For For 1C ELECTION OF DIRECTOR: JOSEPH G. LICATA, JR. Mgmt For For 1D ELECTION OF DIRECTOR: JEAN MANAS Mgmt For For 1E ELECTION OF DIRECTOR: MARIO M. ROSATI Mgmt For For 1F ELECTION OF DIRECTOR: A. EUGENE SAPP, JR. Mgmt For For 1G ELECTION OF DIRECTOR: WAYNE SHORTRIDGE Mgmt For For 1H ELECTION OF DIRECTOR: JURE SOLA Mgmt For For 1I ELECTION OF DIRECTOR: JACKIE M. WARD Mgmt For For 02 TO RATIFY THE APPOINTMENT OF KPMG LLP AS Mgmt For For SANMINA-SCI CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING SEPTEMBER 29, 2012. 03 APPROVE THE RESERVATION OF 2,500,000 SHARES Mgmt For For OF COMMON STOCK FOR ISSUANCE UNDER 2009 INCENTIVE PLAN OF SANMINA-SCI CORPORATION. 04 TO HOLD AN ADVISORY (NON-BINDING) VOTE ON Mgmt For For THE COMPENSATION OF SANMINA-SCI CORPORATION'S NAMED EXECUTIVE OFFICERS. 05 TO HOLD AN ADVISORY (NON-BINDING) VOTE ON Mgmt 1 Year For THE FREQUENCY OF FUTURE ADVISORY (NON-BINDING) VOTES ON THE COMPENSATION OF SANMINA-SCI CORPORATION'S NAMED EXECUTIVE OFFICERS. SANMINA-SCI CORPORATION Agenda Number: 933554001 Security: 800907206 Meeting Type: Annual Meeting Date: 12-Mar-2012 Ticker: SANM ISIN: US8009072062 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: NEIL R. BONKE Mgmt For For 1B. ELECTION OF DIRECTOR: JOHN P. GOLDSBERRY Mgmt For For 1C. ELECTION OF DIRECTOR: JOSEPH G. LICATA, JR. Mgmt For For 1D. ELECTION OF DIRECTOR: JEAN MANAS Mgmt For For 1E. ELECTION OF DIRECTOR: MARIO M. ROSATI Mgmt For For 1F. ELECTION OF DIRECTOR: A. EUGENE SAPP, JR. Mgmt For For 1G. ELECTION OF DIRECTOR: WAYNE SHORTRIDGE Mgmt For For 1H. ELECTION OF DIRECTOR: JURE SOLA Mgmt For For 1I. ELECTION OF DIRECTOR: JACKIE M. WARD Mgmt For For 2. RATIFY APPOINTMENT OF KPMG LLP AS Mgmt For For INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING SEPTEMBER 29, 2012. 3. TO APPROVE RESERVATION OF 2,500,000 SHARES Mgmt For For OF COMMON STOCK FOR ISSUANCE UNDER 2009 INCENTIVE PLAN OF SANMINA-SCI CORPORATION. 4. TO HOLD AN ADVISORY (NON-BINDING) VOTE ON Mgmt For For THE COMPENSATION OF NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. 5. TO HOLD AN ADVISORY (NON-BINDING) VOTE ON Mgmt 1 Year For THE FREQUENCY OF FUTURE ADVISORY (NON-BINDING) VOTES ON THE COMPENSATION OF SANMINA-SCI CORPORATION'S NAMED EXECUTIVE OFFICERS. STATE STREET CORPORATION Agenda Number: 933587086 Security: 857477103 Meeting Type: Annual Meeting Date: 16-May-2012 Ticker: STT ISIN: US8574771031 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: K. BURNES Mgmt For For 1B. ELECTION OF DIRECTOR: P. COYM Mgmt For For 1C. ELECTION OF DIRECTOR: P. DE SAINT-AIGNAN Mgmt For For 1D. ELECTION OF DIRECTOR: A. FAWCETT Mgmt For For 1E. ELECTION OF DIRECTOR: D. GRUBER Mgmt For For 1F. ELECTION OF DIRECTOR: L. HILL Mgmt For For 1G. ELECTION OF DIRECTOR: J. HOOLEY Mgmt For For 1H. ELECTION OF DIRECTOR: R. KAPLAN Mgmt For For 1I. ELECTION OF DIRECTOR: R. SERGEL Mgmt For For 1J. ELECTION OF DIRECTOR: R. SKATES Mgmt For For 1K. ELECTION OF DIRECTOR: G. SUMME Mgmt For For 1L. ELECTION OF DIRECTOR: R. WEISSMAN Mgmt For For 2. TO APPROVE AN ADVISORY PROPOSAL ON Mgmt For For EXECUTIVE COMPENSATION. 3. APPROVE THE AMENDED AND RESTATED 2006 Mgmt For For EQUITY INCENTIVE PLAN TO INCREASE BY 15.5 MILLION THE NUMBER OF SHARES OF COMMON STOCK. 4. RATIFY SELECTION OF ERNST & YOUNG LLP AS Mgmt For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. SYMANTEC CORPORATION Agenda Number: 933504448 Security: 871503108 Meeting Type: Annual Meeting Date: 25-Oct-2011 Ticker: SYMC ISIN: US8715031089 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: STEPHEN M. BENNETT Mgmt For For 1B ELECTION OF DIRECTOR: MICHAEL A. BROWN Mgmt For For 1C ELECTION OF DIRECTOR: FRANK E. DANGEARD Mgmt For For 1D ELECTION OF DIRECTOR: GERALDINE B. Mgmt For For LAYBOURNE 1E ELECTION OF DIRECTOR: DAVID L. MAHONEY Mgmt For For 1F ELECTION OF DIRECTOR: ROBERT S. MILLER Mgmt For For 1G ELECTION OF DIRECTOR: ENRIQUE SALEM Mgmt For For 1H ELECTION OF DIRECTOR: DANIEL H. SCHULMAN Mgmt For For 1I ELECTION OF DIRECTOR: V. PAUL UNRUH Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF KPMG LLP Mgmt For For AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 03 AMENDMENT TO 2 Mgmt For For PLAN, AS AMENDED, TO INCREASE NUMBER OF AUTHORIZED SHARES ISSUABLE BY 50,000 SHARES. 04 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt For For 05 ADVISORY VOTE ON THE FREQUENCY OF FUTURE Mgmt 1 Year For ADVISORY VOTES ON EXECUTIVE COMPENSATION. 06 STOCKHOLDER PROPOSAL REGARDING SPECIAL Shr Against For STOCKHOLDER MEETINGS, IF PROPERLY PRESENTED AT THE MEETING. TEMPLE-INLAND INC. Agenda Number: 933524402 Security: 879868107 Meeting Type: Special Meeting Date: 07-Dec-2011 Ticker: TIN ISIN: US8798681073 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 TO ADOPT THE AGREEMENT AND PLAN OF MERGER, Mgmt For For DATED AS OF SEPTEMBER 6, 2011, AMONG TEMPLE-INLAND, INTERNATIONAL PAPER COMPANY, AND METAL ACQUISITION INC., A WHOLLY-OWNED SUBSIDIARY OF INTERNATIONAL PAPER COMPANY, AS IT MAY BE AMENDED FROM TIME TO TIME. 02 TO APPROVE, ON AN ADVISORY (NON-BINDING) Mgmt For For BASIS, THE COMPENSATION TO BE PAID TO TEMPLE-INLAND'S NAMED EXECUTIVE OFFICERS THAT IS BASED ON OR OTHERWISE RELATES TO THE MERGER. 03 TO APPROVE THE ADJOURNMENT OF THE SPECIAL Mgmt For For MEETING TO A LATER DATE OR TIME, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THERE ARE INSUFFICIENT VOTES AT THE TIME OF SUCH ADJOURNMENT TO ADOPT THE MERGER AGREEMENT. THE BANK OF NEW YORK MELLON CORPORATION Agenda Number: 933564898 Security: 064058100 Meeting Type: Annual Meeting Date: 10-Apr-2012 Ticker: BK ISIN: US0640581007 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A. ELECTION OF DIRECTOR: RUTH E. BRUCH Mgmt For For 1B. ELECTION OF DIRECTOR: NICHOLAS M. DONOFRIO Mgmt For For 1C. ELECTION OF DIRECTOR: GERALD L. HASSELL Mgmt For For 1D. ELECTION OF DIRECTOR: EDMUND F. KELLY Mgmt For For 1E. ELECTION OF DIRECTOR: RICHARD J. KOGAN Mgmt For For 1F. ELECTION OF DIRECTOR: MICHAEL J. KOWALSKI Mgmt For For 1G. ELECTION OF DIRECTOR: JOHN A. LUKE, JR Mgmt For For 1H. ELECTION OF DIRECTOR: MARK A. NORDENBERG Mgmt For For 1I. ELECTION OF DIRECTOR: CATHERINE A. REIN Mgmt For For 1J. ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON Mgmt For For 1K. ELECTION OF DIRECTOR: SAMUEL C. SCOTT III Mgmt For For 1L. ELECTION OF DIRECTOR: WESLEY W. VON SCHACK Mgmt For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE Mgmt For For COMPENSATION. 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP Mgmt For For AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 4. STOCKHOLDER PROPOSAL REQUESTING ADOPTION OF Shr Against For A POLICY RELATED TO AN INDEPENDENT CHAIRMAN. 5. STOCKHOLDER PROPOSAL WITH RESPECT TO Shr Against For CUMULATIVE VOTING. THE CHARLES SCHWAB CORPORATION Agenda Number: 933582199 Security: 808513105 Meeting Type: Annual Meeting Date: 17-May-2012 Ticker: SCHW ISIN: US8085131055 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: NANCY H. BECHTLE Mgmt No vote 1B ELECTION OF DIRECTOR: WALTER W. BETTINGER Mgmt No vote II 1C ELECTION OF DIRECTOR: C. PRESTON BUTCHER Mgmt No vote 2. RATIFICATION OF INDEPENDENT AUDITORS Mgmt No vote 3. ADVISORY APPROVAL OF NAMED EXECUTIVE Mgmt No vote OFFICER COMPENSATION 4. APPROVAL OF AMENDMENT TO THE CERTIFICATE OF Mgmt No vote INCORPORATION AND BYLAWS TO DECLASSIFY THE BOARD 5. STOCKHOLDER PROPOSAL REGARDING POLITICAL Shr No vote CONTRIBUTIONS 6. STOCKHOLDER PROPOSAL TO AMEND BYLAWS Shr No vote REGARDING PROXY ACCESS THE MOSAIC COMPANY Agenda Number: 933500337 Security: 61945C103 Meeting Type: Annual Meeting Date: 06-Oct-2011 Ticker: MOS ISIN: US61945C1036 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR NANCY E. COOPER Mgmt For For JAMES L. POPOWICH Mgmt For For JAMES T. PROKOPANKO Mgmt For For STEVEN M. SEIBERT Mgmt For For 02 CONVERSION OF EACH ISSUED AND OUTSTANDING Mgmt For For SHARE OF EACH SERIES OF OUR CLASS B COMMON STOCK ON A ONE-FOR-ONE BASIS INTO SHARES OF THE CORRESPONDING SERIES OF OUR CLASS A COMMON STOCK. 03 RATIFICATION OF THE APPOINTMENT OF KPMG LLP Mgmt For For AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT OUR FINANCIAL STATEMENTS AS OF AND FOR THE YEAR ENDING MAY 31, 2 INTERNAL CONTROL OVER FINANCIAL REPORTING AS OF MAY 31, 2012. 04 A NON-BINDING ADVISORY VOTE ON EXECUTIVE Mgmt For For COMPENSATION ("SAY-ON-PAY"). 05 A NON-BINDING ADVISORY VOTE ON THE Mgmt 1 Year For FREQUENCY OF SAY-ON-PAY VOTES. THE RYLAND GROUP, INC. Agenda Number: 933568656 Security: 783764103 Meeting Type: Annual Meeting Date: 25-Apr-2012 Ticker: RYL ISIN: US7837641031 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1. DIRECTOR WILLIAM L. JEWS Mgmt For For NED MANSOUR Mgmt For For ROBERT E. MELLOR Mgmt For For NORMAN J. METCALFE Mgmt For For LARRY T. NICHOLSON Mgmt For For CHARLOTTE ST. MARTIN Mgmt For For R.G. VAN SCHOONENBERG Mgmt For For 2. CONSIDERATION OF AN ADVISORY VOTE ON THE Mgmt For For COMPENSATION PROGRAM FOR RYLAND'S NAMED EXECUTIVE OFFICERS. 3. RATIFICATION OF THE APPOINTMENT OF ERNST & Mgmt For For YOUNG LLP AS RYLAND'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. THE WALT DISNEY COMPANY Agenda Number: 933546434 Security: 254687106 Meeting Type: Annual Meeting Date: 13-Mar-2012 Ticker: DIS ISIN: US2546871060 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: SUSAN E. ARNOLD Mgmt For For 1B ELECTION OF DIRECTOR: JOHN S. CHEN Mgmt For For 1C ELECTION OF DIRECTOR: JUDITH L. ESTRIN Mgmt Against Against 1D ELECTION OF DIRECTOR: ROBERT A. IGER Mgmt For For 1E ELECTION OF DIRECTOR: FRED H. LANGHAMMER Mgmt For For 1F ELECTION OF DIRECTOR: AYLWIN B. LEWIS Mgmt For For 1G ELECTION OF DIRECTOR: MONICA C. LOZANO Mgmt For For 1H ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Mgmt For For 1I ELECTION OF DIRECTOR: SHERYL K. SANDBERG Mgmt Against Against 1J ELECTION OF DIRECTOR: ORIN C. SMITH Mgmt For For 02 TO RATIFY THE APPOINTMENT OF Mgmt For For PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2012. 03 TO APPROVE AN AMENDMENT TO THE 2011 STOCK Mgmt For For INCENTIVE PLAN. 04 TO APPROVE THE ADVISORY RESOLUTION ON Mgmt For For EXECUTIVE COMPENSATION. VIACOM INC. Agenda Number: 933546484 Security: 92553P102 Meeting Type: Annual Meeting Date: 08-Mar-2012 Ticker: VIA ISIN: US92553P1021 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 01 DIRECTOR GEORGE S. ABRAMS Mgmt For For PHILIPPE P. DAUMAN Mgmt For For THOMAS E. DOOLEY Mgmt For For ALAN C. GREENBERG Mgmt For For ROBERT K. KRAFT Mgmt For For BLYTHE J. MCGARVIE Mgmt For For CHARLES E. PHILLIPS, JR Mgmt For For SHARI REDSTONE Mgmt For For SUMNER M. REDSTONE Mgmt For For FREDERIC V. SALERNO Mgmt For For WILLIAM SCHWARTZ Mgmt For For 02 THE RATIFICATION OF THE APPOINTMENT OF Mgmt For For PRICEWATERHOUSECOOPERS LLP TO SERVE AS INDEPENDENT AUDITOR OF VIACOM INC. FOR FISCAL YEAR 2012. 03 THE APPROVAL OF THE VIACOM INC. SENIOR Mgmt For For EXECUTIVE SHORT-TERM INCENTIVE PLAN, AS AMENDED AND RESTATED EFFECTIVE JANUARY 18, 2012. WILLIAMS-SONOMA, INC. Agenda Number: 933594473 Security: 969904101 Meeting Type: Annual Meeting Date: 24-May-2012 Ticker: WSM ISIN: US9699041011 Prop.# Proposal Proposal Proposal Vote For/Against Type Management 1A ELECTION OF DIRECTOR: LAURA J. ALBER Mgmt For For 1B ELECTION OF DIRECTOR: ADRIAN D.P. BELLAMY Mgmt For For 1C ELECTION OF DIRECTOR: ROSE MARIE BRAVO Mgmt For For 1D ELECTION OF DIRECTOR: MARY ANN CASATI Mgmt For For 1E ELECTION OF DIRECTOR: PATRICK J. CONNOLLY Mgmt For For 1F ELECTION OF DIRECTOR: ADRIAN T. DILLON Mgmt For For 1G ELECTION OF DIRECTOR: ANTHONY A. GREENER Mgmt For For 1H ELECTION OF DIRECTOR: TED W. HALL Mgmt For For 1I ELECTION OF DIRECTOR: MICHAEL R. LYNCH Mgmt For For 1J ELECTION OF DIRECTOR: LORRAINE TWOHILL Mgmt For For 2 THE AMENDMENT AND RESTATEMENT OF THE Mgmt For For WILLIAMS-SONOMA, INC. 2 PLAN 3 AN ADVISORY VOTE TO APPROVE EXECUTIVE Mgmt For For COMPENSATION 4 RATIFICATION OF THE SELECTION OF DELOITTE & Mgmt For For TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 3, 2013 PERMANENT PORTFOLIO AGILENT
